Rao, Judge:
This appeal for reappraisement bas been submitted for decision upon the following oral stipulation:
That the item on page 4 invoiced as “10,000 CpN” sheets, which were invoiced at $2.36 per package oí 100 sheets 8% x 11, should be valued as shown by the red ink marks on the invoice at $2.36 per package of 100 sheets, less 20 percent, plus 36.08 percent as the cost of production under the old act, section 402(a) (f) of the Tariff Act of 1930 as amended.
We further agree that there is no foreign value, export value, or United States value for such or similar merchandise at the time of exportation of the invoiced merchandise.
Upon the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise listed on page 4 of the invoices covered by the instant appeal for reappraisement as “10,000 CpN” sheets, invoiced at $2.36 per package of 100 sheets, 814 by 11, and that such value is $2.36 per package of 100 sheets, less 20 per centum, plus 36.08 per centum.
Judgment will be entered accordingly.